There can be no peace while poverty, especially extreme poverty, exists. Peace is not just about the absence of war or conflict. Rather, is is about managing and addressing climate change, migration and food and water insecurity. The instrument of the United Nations that weaves sustainable peace together with universal challenges is the 2030 Agenda for Sustainable Development. In that regard, Malta, as President of the Council of the European Union, has worked hard with its other member States to achieve a successful march towards a new European consensus on development that encompasses the 2030 Agenda through a resolute plan of action to eradicate poverty.
Never has it been more urgent to work to preserve the future of humankind. The 2030 Agenda is the first step towards achieving the Sustainable Development Goals (SDGs). Every sector of society must be on board if we are to deliver on such an arduous task. As the Commonwealth’s Chair-in-Office, I would like to highlight its strong commitment to its role in realizing the SDGs. The Commonwealth represents 52 different realities, which has led us to launch, in broad terms, a number of common initiatives to accelerate the implementation of the Sustainable Development Goals.
Malta is taking action at the national level. We have made a voluntary commitment to designating 30 per cent of all waters under Maltese jurisdiction as marine protected areas. As is well known, Malta has been at the forefront of international maritime and marine-related issues. Fifty years ago, Malta’s first Permanent Representative to the United Nations, the late Arvid Pardo, made a famous speech that triggered the negotiation of the 1982 United Nations Convention on the Law of the Sea. It is in a similar spirit that we support the valuable work being done to achieve a legally binding international instrument under the United Nations Convention on the Law of the Sea for the conservation and sustainable use of marine biological diversity in areas beyond national jurisdiction, which will be crucial to finally bringing legal protection to the biodiversity of the high seas. For our part, we will continue contributing to the good governance of the oceans by hosting the next Ocean Conference in Malta in October. Furthermore, we fully support the establishment of an intergovernmental panel on ocean governance that would report to the General Assembly through the Secretary-General.
I also wish to underline the recent initiative undertaken by the Commonwealth to develop a “blue charter”, which will serve to assist the countries of the Commonwealth, most of them small developing States, in meeting the requirements outlined in SDG 14. Likewise, we wholeheartedly welcome the November 2016 entry into force of the Paris Agreement. It is only by greening our actions that we can ensure that sustainable development complements and respects Mother Earth. Malta, together with all of its partners in the European Union, is strongly committed to the Paris Agreement.
As a Government, we base our policies on four overarching principles: social mobility, social justice, equality and unity. Only today did we learn that, for another year in a row, fewer people in Malta are at risk of poverty. That follows our Government’s efforts to distribute the proceeds that come from sustained growth fairly. That is an achievement that is as dear to us as our record-setting economic growth and minimal levels of unemployment. It is exactly what we strive for. Our raison d’être is what we describe as prosperity with a purpose.
A prosperous future must be accompanied by an inclusive society. People who live in fear or who are oppressed or discriminated against cannot realize their potential, and are therefore not at peace. Malta seeks to lead by example and ensure equality as a hallmark of our political legacy. We have put human rights, equality and empowerment at the forefront of our political agenda, particularly on the priority issues of lesbian, gay, bisexual, transgender, intersex and queer rights and gender equality. We have redefined marriage to grant full equality and affirm gender neutral access. All this has been complemented by amendments to our constitution to protect people against discrimination on the basis of sexual orientation and gender identity. These individual choices should really have as little significance as the colour of one’s eyes.
The economic and political empowerment of our citizens, regardless of their gender, is a priority for us. We have been gradually introducing measures to help reconcile work and family responsibilities. We are proud to be the only European country providing universal free child care to all working parents, an initiative that has liberated the potential of so many women in our society. We want to ensure more gender- balanced political representation, coupled with recent initiatives to increase youth participation by lowering the voting age in general and in European elections from 18 to 16 years of age, after having already lowered it for local elections.
Malta, despite its small size, can now serve as a beacon of political courage that inspires others to introduce concrete measures and reforms. Everyone must feel empowered in today’s society. The protection of marginalized and vulnerable people is a must if we are to strive for an inclusive world. The United Nations is pivotal in all this. It must continue to spearhead, sustain and mobilize the international community as we journey along the ambitious path to 2030.
But so much more must be done. The exploitation of human misery knows no boundaries. Migrant smuggling and human trafficking by criminal groups are prevalent all over the world, and Malta has witnessed much of that very close to home, along the central Mediterranean routes. As a State member of the European Union, Malta is part of a wider European response aimed at tackling human-trafficking networks in the Mediterranean Sea.
However, without a global response, national and even regional action is insufficient. Malta welcomes the progress that has been made in developing a global compact for safe, orderly and regular migration. That should reaffirm the sovereign right of States to decide their immigration policies, but it should also commit them to building a migration system and institutions that operate in a timely manner so that migrants are treated fairly and with dignity. It should protect migrants’ human rights and create awareness of the importance of combating exploitation and modern slavery. It should lead campaigns against xenophobia while providing support for the integration of long- term migrants and taking account of the feelings of people in host countries. It is also our belief that although the global compact should encompass all of these measures, it should also facilitate orderly, safe and regular migration, while committing States, particularly those of origin and transit, to taking action to reduce illegal and unmanaged flows.
Challenging times require us to act swiftly to meet such challenges. And that time is now. It is sooner rather than later. Systematic action by stakeholders at all levels and across all strata is crucial if its benefits are to be felt by people in every corner of the world. The United Nations is the prime mobilizer and anchor of international peace, security and stability and has a crucial role to play if we are to secure a peaceful, sustainable and better world for all. Malta is a firm believer in the overarching power of multilateralism. We do not believe that the United Nations is simply a sum of its parts. Rather, it is a force that grows exponentially when we think and act as one rather than alone.